EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marc Hankin on 3 June 2022.

The application has been amended as follows: 

In claims 1, 6 and 11:
After line 4, which reads: “wherein said tray is configured to be inserted into said sleeve;” the following line is inserted 
--wherein said rigid base comprises one or more sides--
In line 10, after “are external to” the word --said-- is inserted

In claims 2 and 7:
 line 3, “two” is changed to --one--

In claims 4, 6 and 11:
Last line, “them” is changed to --the external protrusions--

In claim 11:
In the second from last clause, which reads:
 “wherein said two or more spacer holes overlap with both said one or more ends of said external protrusions and said one or more access holes;”, the word “two” is changed to --one-- 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest available prior art is Lantz (US 2019/0062023), see fig. 9 and Everett (US 9475605), see figs. 9 and 10.  Each of these read on the claimed invention except for that the exterior flaps of the instant invention are formed on an insert.  Modifying the prior art with the obvious reasoning separate vs. integral would not necessarily result in an insert since the flaps could be taped on or otherwise attached.  Other similar art that does have an insert is Whitehurst (US 2017/0217658) however the invention of Whitehurst does not have an interior protrusion on the sleeve that engages with the external protrusion since the external protrusions on the insert of Whitehurst simply extend through holes in the sleeve.  With this in mind, there would be no motivation to add an interior protrusion on the sleeve of Whitehurst.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOLLIE IMPINK/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735